Case 1:20-cv-10832-AT-SN Document 117 Filed 04/

 

USDC SDNY
gE SER DOCUMENT
6 UNITED STATES
oy c SECURITIES AND EXCHANGE Commi: || ELECTRONICALLY FILED
ey) BROOKFIELD PLACE, 200 VESEY STREET, SUIT DOC #:
ee” NEw York, NY 10281-1022 DATE FILED: 4/15/2021
Apu 14, 2021

VIA ECF AND EMAIL
Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, N-Y. 10007

 

Dear Judge Torres:

Plaintiff Securities and Exchange Commission (“SEC”) respectfully requests that its response, if any, to
Defendant Christian A. Larsen’s (“Larsen”) motion to seal (D.E. 104) certain exhibits filed with Larsen’s
motion to dismiss (D.E. 105, 108, 109) be due on May 14, 2021, together with the SEC’s opposition to

Larsen’s motion to dismiss, so that the Court may consider the motion to seal with a fully-developed record
on the motions to dismiss. Larsen’s counsel has informed the SEC that it does not object to this request.

= ectfully submitted,

Jorge S Vt

cc: All counsel (via ECF)

GRANTED.
SO ORDERED.

Dated: April 15, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
